Citation Nr: 1520182	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for post-surgical scars of the right hand.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

3.  Entitlement to service connection for cervical degenerative disc disease.

4.  Entitlement to service connection for lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease, to include as secondary to right knee.

5.  Entitlement to service connection for ulnar damage to the left upper extremity. 

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to physical disorders. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the Columbia, South Carolina RO, inter alia, granted service connection for chondromalacia of the right knee (subsequently described as right knee strain) and awarded a 0 percent (noncompensable) rating, effective August 7, 2008.  The RO also continued a noncompensable rating for post-surgical scars of the right hand and denied service connection for cervical degenerative disc disease, lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease, ulnar nerve damage of the left upper extremity, an acquired psychiatric disorder and headaches as well as entitlement to a TDIU.  In June 2009, the Veteran filed a notice of disagreement (NOD).  The RO in Atlanta, Georgia issued a statement of the case (SOC) in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

With respect to the claim for an higher initial rating for the right knee strain, because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher, initial rating of 10 percent for the Veteran's right knee strain during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in St. Petersburg, Florida, which has certified the appeal to the Board.  

In February 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board observes that additional evidence has been associated with the record that has not been considered by the RO.  With respect to the issue of entitlement to service connection pertaining to a low back disability, as the Board has granted the full benefit sought on appeal herein, there is no prejudice to the Veteran with the Board proceeding with the issuance of this decision.   See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, with respect to the remaining issues, the RO will have an opportunity to consider this evidence on remand.  

This  appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS, paperless, electronic claims processing systems.
  
The Board's dismissal of  the claim for an increased rating for post-surgical scars of the right hand, and the decision addressing the claim for service connection for lumbar degenerative disc disease is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  At the February 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw from appeal the claim of entitlement to a compensable rating for post-surgical scars of the right hand.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  The totality of the evidence-to include Probative medical opinion evidence-indicates  that it is at least as likely as not that the Veteran's lumbar degenerative disc disease with moderate left lower extremity S1radiculopathy and thoracic disc disease was caused by an in-service motor vehicle accident.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim of entitlement to a compensable rating for post-surgical scars of the right hand are met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the February 2015 Board videoconference hearing, the Veteran withdrew from appeal the claim for entitlement to a compensable rating for post-surgical scars of the right hand.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.

II.  Decision


At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease, the Board finds that all notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  


The Veteran is seeking service connection for lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease.  He avers that he injured his back in a motor vehicle accident in service and his current back disability is related to that incident.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain disabilities, to include arthritis, become manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In the instant case, the Veteran's low back arthritis is a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease is warranted.

Service treatment records indicate  that the Veteran was involved in a motor vehicle accident in April 1976.  Subsequent May 1976 clinical records document  complaints of low back and thoracic back pain following the accident.  However, x-rays in May 1976 showed a normal lumbosacral spine.  The Veteran was in another motor vehicle accident in October 1976 where he sustained a cervicothoracic whiplash injury.  A follow up treatment record dated in November 1976 indicates that the Veteran's neck and back hurt since the accident.  Nevertheless, on  examination prior to discharge  in January 1979,  the spine was clinically evaluated as normal.  Moreover in his contemporaneous medial history, the Veteran expressly denied recurrent back pain. 

Post-service VA treatment records reference  reports of low back pain beginning in May 2007.  The Veteran underwent surgery later that year.  Clinical records observed that he was much improved immediately after surgery, but in September 2007, the pain began to increase. 

The Veteran was afforded a VA examination in November 2007.  After examining the Veteran, the examiner diagnosed lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy with moderate mechanical low back pain.  The examiner opined that the Veteran's predominant orthopedic pathology was intervertebral disc disease of this low back that was compounded by a Worker's Compensation lifting injury in 2007 with subsequent surgical intervention.  The examiner observed that the Veteran's service records were silent for low back treatment and his current disability was not caused by or a result of the motor vehicle accident in service and was most likely caused by or a result of a progressive aging process compounded by the lifting injury sustained this year.   

In support of his claim, the Veteran submitted a March 2015 private medical opinion prepared by a surgeon.  The examiner reported that after reviewing the Veteran's medical records and pertinent recent medical literature, in his opinion, it was more likely than not that the Veteran's severe lumbar degenerative joint disease with radiculopathy was a result of a back injury sustained in April 1976, while on active duty.  The examiner outlined the Veteran's post-service treatment records.  He also pointed out that the November 2007 VA examination report incorrectly stated that the Veteran's service records were silent with respect to any low back treatment.  The examiner reiterated that the Veteran was seen in May 1976 for a back injury sustained in a motor vehicle accident the month prior.  The examiner also outlined the remaining service treatment records.  

He then proceeded to outline studies that have showed that veterans of the Vietnam and Korea era showed that osteoarthritis occurred many years after discharge from Military service.  Based on these studies that documented a delayed onset of osteoarthritis many years after trauma to the joints, the examiner determined that it was more likely than not that the Veteran's severe lumbar degenerative joint disease with radiculopathy.  The examiner also included citations to numerous publications as well as exhibits.  

In the instant case, there is medical evidence of an in-service injury to the low back.  Moreover, current treatment records document a current diagnosis of a low back disability.  Thus, the Board must determine whether there is competent medical evidence linking the Veteran's current disability to service.  

In this regard, the Board observes that there are two conflicting medical opinions as to whether the Veteran's disability is related to the motor vehicle accident in service.  In this regard, the November 2007 VA examiner determined that the Veteran's low back disability was not related to service.  In proffering this opinion, the examiner referred to the June 2007 Worker's Compensation injury and indicated that there was no treatment for the low back in service.  However, the examiner inaccurately stated that there was no treatment of the low back in service; whereas service treatment records clearly document complaints of low back pain.  As such, this examination is inadequate as the examiner did not rely on the correct facts in proffering the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Importantly, the claims file also includes a March 2015 private opinion from a medical doctor.  This opinion, after reviewing the Veteran's medical records and medical journals on the subject of osteoarthritis, determined that the Veteran's current disability was related the accident in service.  The Board finds this opinion to be more probative than the VA examiner's opinion.  The private examiner was clearly aware of the Veteran's pertinent medical history and based his rationale on supporting medical data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  As such, in light of this medical opinion, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, there is more probative evidence that the Veteran's current low back disability is due to the motor vehicle accident in service.  

In sum, the evidence of record includes evidence documenting an in-service accident, current medical evidence showing a current disability, and competent medical opinion evidence tending to show a link between the Veteran's current disability and service.  See 38 C.F.R. § 3.303(b); Walker (cited above).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Therefore, given the totality of the evidence-to include the incident in service and supporting private medical opinion evidence-and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease are met.


ORDER


The appeal as to the claim of entitlement to a compensable rating for post-surgical scars of the right hand is dismissed.

Service connection for lumbar degenerative disc disease with moderate left lower extremity S1 radiculopathy and thoracic disc disease is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

Initially, the Board observes that the AOJ last adjudicated the claims on appeal in the August 2011 SOC.  However, additional pertinent evidence has been associated with the record, including 2012 lay statements from his brother and a co-worker.  However, it does not appear that these records were considered by the AOJ in connection with the appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, as these records are relevant to the matters remaining  on appeal, these matters  must be returned to the AOJ for consideration of the additionally received evidence, and for issuance a supplemental SOC reflecting such consideration. 

However, prior to reconsidering the Veteran's claims, the Board finds that further development action in connection with these claims is warranted.


 T the Veteran was last afforded a VA examination in August 2009 to evaluate his right knee disorder.  However, he has continued to report ongoing symptomatology and at the Board hearing, he indicated that his knee had worsened since the last examination.  To ensure that the record reflects the current severity of the Veteran's service-connected right knee disability, the Board finds that a more contemporaneous orthopedic examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2024) . See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, the AOJ should arrange for the Veteran to undergo VA examination of his right knee, by an appropriate medical professional..

With respect to the claims for service connection, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A.  § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i); McLendon, v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran has asserted that his cervical spine and left arm ulnar nerve disabilities are related to the in-service motor vehicle accidents..  The November 2007 VA examiner  indicated that the Veteran's cervical spine disorder was not related to service as the Veteran's current disorder was fairly asymptomatic at the time and consistent with normal aging process.  The examiner also indicated that the Veteran did not have significant radiculopathy.  However, during  the Board hearing, the Veteran reported ongoing treatment for neck pain as well as a diagnosis of cervical radiculopathy.  As the examiner primarily based his opinion on the lack of symptoms, and as the  Veteran has subsequently reported ongoing symptoms as well as has received treatment for such symptoms at  VA, the Board finds that the Veteran should be afforded additional VA examination(s) to ensure that each  examiner has a complete medical history upon which to base his or her   etiology of any current cervical spine disorder and left arm nerve damage.  

The Veteran is also claiming service connection for headaches, which he asserts are also related to the documented motor vehicle accidents in service.  However, service treatment records show that prior to his entrance into service, the Veteran suffered a head injury with two lacerations on the forehead in August 1972.  His enlistment examination in March 1975 documented a scar on the forehead, but was silent with respect to any chronic headache disorder.  However, his report of medical history at discharge, the Veteran reported a head injury.  The Board notes that, under applicable law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111 (West 2014).  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  

The Veteran has not been provided a VA examination in connection with this claim.     However, under these circumstances,  the Board finds that medical examination and opinion by an appropriate physician would be helpful in resolving the claim for service connection for headaches. 

Moreover, the Veteran also asserts that he has an acquired psychiatric disability that is secondary to his physical disabilities.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran is service-connected for orthopedic disorders of the hand, right knee and now the lumbar spine.  Again, the Veteran has not been afforded VA examination with respect to this issue and the Board finds that a VA medical examination would be helpful to determine whether the Veteran has an acquired psychiatric disorder proximately due to or aggravated by his service-connected physical disorders.  

Hence, the AOJ should also arrange for the Veteran to undergo VA examinations by an appropriate physicians at a VA medical facility to obtain medical information as to the etiology of any current headache disorder and acquired psychiatric disorder.


As for the matter of the Veteran's entitlement to a TDIU, the Board points out that that, as any decision with respect to the claim for an  higher initial rating for the right knee as well as service connection claims may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the remaining other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The Board notes that the Veteran has specifically asserted that he is unable to work due to his low back disorder.  The record shows that the Veteran previously worked in the construction industry prior to stopping work in 2007.  To support his contention, the Veteran has submitted an SSA determination showing that he is in receipt of such benefits due to his low back disability.  Moreover, the November 2007 VA examiner also observed that the Veteran would have difficulty with any type of repetitive bending, stooping or lifting.  As the Veteran has been granted service connection for his low back disorder pursuant to the Board's decision herein, the spine examiner should comment on the functional effects of the  service-connected thorocolumbar spine on his employment.  If needed, the AOJ should also arrange for the Veteran to undergo examination to obtain medical comment as to the combined functional effects of all service-connected disabilities on the mental and physical acts required for employment.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of the date and time of examination(s)-sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

As regards to VA records, the Veteran's VBMS currently includes outpatient treatment records dated since June 2011 from the Atlanta, Georgia VA Medical Center (VAMC).  However, the Veteran has reported receiving ongoing VA treatment.  As such, more recent records from this facility may exist.  Moreover, in October 2014, notice was submitted by the Veteran's representative that the Veteran now lived in Florida and jurisdiction was transferred to the RO in St. Petersburg.  Thus, recent VA treatment records from a VAMC in Florida may also exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the AOJ should obtain from the Atlanta VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  The AOJ should request that the Veteran identify whether he is receiving any treatment from VAMCs in Florida since his move.  If the Veteran reports that he is receiving such treatment, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from each identified VA facility, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Additionally, the Board observes that the Veteran submitted an April 2010 determination from Social Security Administration (SSA) awarding disability benefits.  However, it does not appear that all of the Veteran's SSA records have been obtained.  Such action should be accomplished on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal-to include obtaining further examination/opinion on the combined functional effects of all service-connected disabilities, and/or referral of the claim for a TDIU to the appropriate first line authority for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), if appropriate).  .  In adjudicating the claim for a higher rating for the right knee, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson (cited above), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2011.  Request that  the Veteran to identify whether he has received in recent treatment at a Florida VAMC since his move, and request appropriate records indicated by his response).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic record.

2.  Request from SSA any records pertaining to the  Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic record.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, obtain all identified evidence following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA joints and spine examinations by (an) appropriate physician(s), to assess the severity of the Veteran's right knee disability and now service-connected thoracolumbar disability.  

The entire electronic claims file,  to include a complete copy of this REMAND, must be made available to the designated physician(s) and each  examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.    

Right Knee - The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe. 

The examiner should also provide comment as to functional effects of the Veteran's right knee disability on his activities of daily living, to include employment.


Spine  The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has neurological manifestations of the thoracolumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his thoracolumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should also provide comment as to functional effects of the Veteran's thoracolumbar  disability on his activities of daily living, to include employment.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA  examination(s), by an  appropriate physician(s), at a VA medical facility, to address the etiology of claimed cervical spine and left arm disabilities.  

The entire electronic, claims file,  to include a complete copy of this  REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

All cervical spine and left arm disability(ies) should clearly be identified..

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include the motor vehicle accidents therein. 

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence (to  include service treatment records documenting the motor vehicle accidents), and all lay assertions, to include any assertions as to onset and continuity of symptoms..

All examination findings, along with complete. clearly-stated rationale for the conclusions reached, must be provided..

7.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, in connection with the claim for service connection for headaches.  

The entire electronic, claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran suffers from a chronic headache disorder.

If so, with respect to such diagnosed disability, the physician should offer an opinion, consistent with sound medical principles and based on consideration of the Veteran's in-service and post-service history and assertions, that addresses: (1) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the headache disability is not found to have clearly and unmistakably existed prior to service, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include the motor vehicle accidents therein. 

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent medical and other objective evidence ( to include service treatment records documenting motor vehicle accidents), and all lay assertions, to include any assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete. clearly-stated rationale for the conclusions reached, must be provided..

8.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo VA mental disorders  examination, by a psychiatrist or psychologist,  to address the nature and etiology of current psychiatric disability.   

The entire, electronic record, to include a complete copy of this REMAND,  must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include psychological testing,  if necessary) should be accomplished (with all results made available to the examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all psychiatric disability(ies).

Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected physical disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent medical and other objective evidence ( to include service treatment records documenting motor vehicle accidents), and all lay assertions, to include any assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete. clearly-stated rationale for the conclusions reached, must be provided..

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining further examination/opinion to address the combined functional effects of all service-connected disabilities, and/or referral of the claim for a TDIU to the appropriate first line authority for extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b), if appropriate) readjudicate the claims remaining on appeal.  

The claims should be adjudicated in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication), and legal authority, as appropriate (to include consideration of whether staged rating of the right knee disability, pursuant to Fenderson (cited above), is appropriate, as well as whether a TDIU is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b)).

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


